              Case 1:20-cv-02621 Document 1 Filed 03/27/20 Page 1 of 14



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  --------------------------------------------------------------------------------X
  NATALIA MOTTA,
                                                                                      CIVIL ACTION NO.
                                             Plaintiff,
                           -against-
                                                                                      COMPLAINT
  PARCMATE CORPORATION d/b/a SPACES, SOURABH SEN,
  and ALLISON SEN,

                                              Defendants.
  --------------------------------------------------------------------------------X

        Plaintiff Natalia Motta (“Motta” or “Plaintiff”), by her attorneys, Katz Melinger PLLC,

complaining of the defendants, Parcmate Corporation d/b/a Spaces (“Spaces”), Sourabh Sen

(“Sourabh”), and Allison Sen (“Allison”) (collectively “Defendants”), respectfully alleges as

follows:

                             I. Nature of Action, Jurisdiction, and Venue

        1.       This is an action seeking equitable and legal relief for Defendants’ violations of the

Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (“FLSA”) and the New

York Labor Laws (“NYLL”) §§ 190 et seq. and 650 et seq.

        2.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331, in that this is an action

arising under the FLSA.

        3.       This Court has supplemental jurisdiction over the claims arising under New York

state law pursuant to 28 U.S.C. § 1367, in that the New York state law claims are so closely related

to Plaintiff’s federal claims as to form the same case or controversy under Article III of the United

States Constitution.

        4.       Venue is proper in this judicial district under 28 U.S.C. § 1391, as a substantial part

of the events and omissions giving rise to the claims occurred in this judicial district, and



                                                          1
              Case 1:20-cv-02621 Document 1 Filed 03/27/20 Page 2 of 14



Defendants conduct business through their employees, including Plaintiff, within this judicial

district.

                                            II. Parties

        5.     Plaintiff is an individual residing in the State of New York.

        6.     At all relevant times, Plaintiff was employed by Defendants.

        7.     While employed with Defendants, Plaintiff was regularly engaged in interstate

commerce and/or in the production of goods for commerce.

        8.     Plaintiff is a covered employee within the meaning of the FLSA and the NYLL.

        9.     Defendant Spaces is a business corporation with its principal place of business

located at 205 East 42nd Street, 20th Floor, New York, New York 10017.

        10.    Spaces offers a digital application system to help parking garages manage its

customers, including locating a parking garage, check-in services, and payment processing.

        11.    Spaces is a covered employer within the meaning of the FLSA, NYLL, and at all

relevant times, employed Plaintiff.

        12.    Defendant Sourabh is an individual residing, upon information and belief, in the

State of New York.

        13.    At all relevant times, Sourabh was an officer, director, shareholder, and/or person

in control of Spaces, who exercised significant control over the company’s operations and had the

authority to hire, fire, and discipline employees; set employees’ work schedules and conditions of

employment; determine the rate and method of payment for employees; and maintain employment

records.

        14.    At all relevant times, Sourabh exercised sufficient control over Plaintiff’s day-to-

day operations to be considered her employer under the FLSA and the NYLL.




                                                 2
             Case 1:20-cv-02621 Document 1 Filed 03/27/20 Page 3 of 14




       15.     Defendant Allison is an individual residing, upon information and belief, in the

State of New York.

       16.     At all relevant times, Allison was an officer, director, shareholder, and/or person in

control of Spaces, who exercised significant control over the company’s operations and had the

authority to hire, fire, and discipline employees; set employees’ work schedules and conditions of

employment; determine the rate and method of payment for employees; and maintain employment

records.

       17.     At all relevant times, Allison exercised sufficient control over Plaintiff’s day-to-

day operations to be considered her employer under the FLSA and the NYLL.

       18.     Defendants operate in interstate commerce and, upon information and belief, their

revenues are in excess of the minimum required to fall within the jurisdiction of the FLSA.

       19.     Defendants are subject to suit under the statutes alleged above.

                                     III. Factual Allegations

       20.     Defendants employed Plaintiff from in or around September 2015 until on or

around March 15, 2018.

       21.     From in or around September 2015 until in or around December 2015, Defendants

employed Plaintiff as a market research intern.

       22.     From in or around January 2016 until on or around March 15, 2018, Defendants

employed Plaintiff as an account manager.

       23.     As a market research intern, Plaintiff’s primary job duties included conducting

research on Defendants’ competitors and consumers; and performing a variety of administrative

tasks, including proofreading reports, presentations, and data analysis.




                                                  3
             Case 1:20-cv-02621 Document 1 Filed 03/27/20 Page 4 of 14



       24.    As an account manager, Plaintiff’s primary job duties included acting as the point

of contact between Spaces and parking garages using the parking garage application; answering

customer phone calls and resolving issues with the parking garage application; researching

competitors and preparing presentations for review by her direct supervisor, Samuel Haber;

instructing customers on the features of the parking garage application; assisting in promoting

Spaces, including handing out flyers with Spaces’ information; and performing any other duty as

requested by Sourabh, Allison, and her direct supervisor, Samuel Haber.

       25.    Plaintiff’s primary job duties as a market research intern and account manager did

not require her to exercise independent discretion or judgment with respect to matters of

significance to Defendants’ business.

       26.    At no time did Plaintiff have the authority to hire, fire, or discipline employees, nor

did she make suggestions or recommendations as to the hiring or firing of other employees.

       27.    From in or around September 2015 until in or around December 2015, Plaintiff

regularly worked Mondays and Fridays from approximately 10:00 a.m. to approximately 4:00

p.m., with a thirty (30) minute meal break on each of the aforementioned work days; and

Wednesdays from approximately 10:00 a.m. to approximately 3:00 p.m., without any meal or rest

breaks, for a total of approximately sixteen (16) hours worked per week.

       28.    From in or around January 2016 until in or around December 2017, Plaintiff

regularly worked Mondays to Fridays from approximately 9:00 a.m. to between 6:00 p.m. and

7:00 p.m., with a daily one (1) hour meal break, for an average of approximately forty-two and a

half (42.5) hours worked per week.

       29.    From in or around January 2018 until on or around March 15, 2018, Plaintiff

regularly worked Mondays to Fridays from approximately 9:00 a.m. to approximately 5:00 p.m.,




                                                4
             Case 1:20-cv-02621 Document 1 Filed 03/27/20 Page 5 of 14



with a daily one (1) hour meal break, for a total of approximately thirty-five (35) hours worked

per week.

       30.     Defendants neither tracked the hours Plaintiff worked nor required Plaintiff to

record her work hours.

       31.     From in or around September 2015 until in or around December 2015, Defendants

compensated Plaintiff at a rate of $15.00 per hour.

       32.     From in or around January 2016 until in or around December 2016, Defendants

compensated Plaintiff with a fixed monthly salary of $2,500.00.

       33.     From in or around January 2017 until on or around March 15, 2018, Defendants

compensated Plaintiff with a fixed monthly salary of $ 3,500.00.

       34.     However, Defendants did not pay Plaintiff any wages for a period of approximately

ten (10) months during her employment with Defendants.

       35.     Specifically, Defendants failed to provide Plaintiff with her monthly salary, which

was due on or around the following dates: January 15, 2017, February 15, 2017, July 15, 2017;

August 15, 2017; October 15, 2017; November 15, 2017; December 15, 2017; January 15, 2018;

February 15, 2018; and March 15, 2018.

       36.     As a result, Defendants failed to pay Plaintiff at least the applicable minimum wage

for all hours worked during the aforementioned ten (10) month period.

       37.     Moreover, on or around December 21, 2016, Plaintiff and Defendants entered into

an agreement whereby, as part of her compensation as an employee, Plaintiff would receive 1% of

the shares of Spaces as of December 21, 2016 (the “Agreement”).

       38.     Defendants failed to provide Plaintiff with her 1% share of Spaces or pay her for

distributions, profits, and other benefits she was entitled to receive under the Agreement.




                                                 5
             Case 1:20-cv-02621 Document 1 Filed 03/27/20 Page 6 of 14



       39.     As Defendants failed to provide Plaintiff with her 1% share of Spaces or pay her

for distributions, profits, and other benefits she was entitled to receive, Defendants breached their

Agreement with Plaintiff.

       40.     Throughout her employment with Defendants, Plaintiff was a non-exempt

employee pursuant to the FLSA and the NYLL, and was entitled to receive at least the minimum

wage for all of the hours she worked as well as overtime wages for all hours worked in excess of

forty (40) per week.

       41.     However, Plaintiff was not paid at least the applicable minimum wage for all hours

worked for a period of approximately ten (10) months during her employment with Defendants.

       42.     Moreover, despite routinely working more than forty (40) hours per week, Plaintiff

was not paid overtime compensation of one and one-half times her regular rate of pay for the hours

she worked in excess of forty (40) hours per week, in violation of the FLSA and NYLL.

       43.     Defendants also failed to furnish to Plaintiff a payroll notice at the time of her hire,

or at any time thereafter, containing Plaintiff’s rates of pay, the designated payday, or other

information required by NYLL § 195(1).

       44.     Defendants further failed to furnish to Plaintiff, with each wage payment, an

accurate statement listing Plaintiff’s regular and overtime rates of pay and the number of regular

and overtime hours worked, or any other information required by NYLL § 195(3).

       45.     On February 13, 2020, Plaintiff and Defendants entered into a pre-litigation tolling

agreement, which superseded prior tolling agreements between the parties, tolling all statutes of

limitations for any claims that Plaintiff has or may have against Defendants from October 10, 2019

through and including March 30, 2020, including all claims pursuant to the FLSA and NYLL.




                                                  6
             Case 1:20-cv-02621 Document 1 Filed 03/27/20 Page 7 of 14



       46.     Defendants violated federal and state law by willfully failing to pay Plaintiff the

statutory minimum wages and overtime compensation to which Plaintiff was entitled; by failing

to provide Plaintiff the required payroll notice and wage statements pursuant to NYLL; and by

failing to provide Plaintiff with her 1% share of Spaces or pay her for distributions, profits, and

other benefits she was entitled to receive under the Agreement.

                        AS AND FOR A FIRST CAUSE OF ACTION
                            (Overtime Violations under the FLSA)
       47.     Plaintiff repeats and realleges all prior allegations set forth above.

       48.     Pursuant to the applicable provisions of the FLSA, Plaintiff was entitled to overtime

compensation of one and one-half times her regular hourly rates of pay or the minimum wage,

whichever is greater, for all hours worked in excess of forty (40) hours per week.

       49.     Plaintiff regularly worked in excess of forty (40) hours per week during her

employment with Defendants.

       50.     Throughout the relevant period, Defendants knowingly failed to pay Plaintiff

overtime wages of one and one-half times her regular hourly rates of pay or the minimum wage,

whichever is greater, for each hour worked in excess of forty (40) hours per week.

       51.     As a result of Defendants’ violations of the law and failure to pay Plaintiff the

required overtime wages, Plaintiff has been damaged and is entitled to recover from Defendants

all overtime wages due, along with all reasonable attorneys’ fees, interest, and costs.

       52.     As Defendants did not have a good faith basis to believe that their failure to pay

overtime wages was in compliance with the law, Plaintiff is entitled to liquidated damages.

       53.     Judgment should be entered in favor of Plaintiff and against Defendants on the First

Cause of Action in the amount of her unpaid overtime wages, liquidated damages, attorneys’ fees,

costs, interest, and such other legal and equitable relief as this Court deems just and proper.



                                                  7
              Case 1:20-cv-02621 Document 1 Filed 03/27/20 Page 8 of 14



                       AS AND FOR A SECOND CAUSE OF ACTION
                            (Overtime Violations under the NYLL)
       54.     Plaintiff repeats and realleges all prior allegations set forth above.

       55.     Pursuant to the applicable provisions of the NYLL, Plaintiff was entitled to

overtime compensation of one and one-half times her regular hourly rate or pay or the minimum

wage, whichever is greater, for all hours worked in excess of forty (40) hours per week.

       56.     Plaintiff regularly worked in excess of forty (40) hours per week during her

employment with Defendants.

       57.     Throughout the relevant period, Defendants knowingly failed to pay Plaintiff

overtime wages of one and one-half times her regular hourly rate of pay or the minimum wage,

whichever is greater, for each hour worked in excess of forty (40) hours per week.

       58.     As a result of Defendants’ violations of the law and failure to pay Plaintiff the

required overtime wages, Plaintiff has been damaged and is entitled to recover from Defendants

all overtime wages due, along with all reasonable attorneys’ fees, interest, and costs.

       59.     As Defendants did not have a good faith basis to believe that their failure to pay

overtime wages was in compliance with the law, Plaintiff is entitled to liquidated damages.

       60.     Judgment should be entered in favor of Plaintiff and against Defendants on the

Second Cause of Action in the amount of Plaintiff’s unpaid overtime wages, liquidated damages,

attorneys’ fees, costs, interest, and such other legal and equitable relief as this Court deems just

and proper.

                        AS AND FOR A THIRD CAUSE OF ACTION
                          (Minimum Wage Violations under the FLSA)
       61.     Plaintiff repeats and realleges all prior allegations set forth above.

       62.     Pursuant to the applicable provisions of the FLSA, Plaintiff was entitled to receive

the statutory minimum hourly wages for all hours worked.


                                                  8
              Case 1:20-cv-02621 Document 1 Filed 03/27/20 Page 9 of 14



       63.     Throughout the relevant period, Defendants knowingly failed to pay Plaintiff the

statutory minimum wages for all of the hours she worked.

       64.     As a result of Defendants’ violations of the law and failure to pay Plaintiff the

required minimum wages, Plaintiff has been damaged and is entitled to recover from Defendants

all minimum wages due, along with all reasonable attorneys’ fees, interest, and costs.

       65.     As Defendants did not have a good faith basis to believe that their failure to pay

minimum wages was in compliance with the law, Plaintiff is entitled to liquidated damages.

       66.     Judgment should be entered in favor of Plaintiff and against Defendants on the

Third Cause of Action in the amount of her unpaid minimum wages, liquidated damages,

attorneys’ fees, costs, interest, and such other legal and equitable relief as this Court deems just

and proper.

                          AS AND FOR A FOURTH CAUSE OF ACTION
                             (Minimum Wage Violations under the NYLL)
       67.     Plaintiff repeats and realleges all prior allegations set forth above.

       68.     Pursuant to the applicable provisions of the NYLL, Plaintiff was entitled to receive

at least the statutory minimum wage for all hours worked.

       69.     Throughout the relevant period, Defendants knowingly failed to pay Plaintiff at

least the statutory minimum wages for all of the hours she worked.

       70.     As a result of Defendants’ violations of the law and failure to pay Plaintiff the

required minimum wages, Plaintiff has been damaged and is entitled to recover from Defendants

all minimum wages due, along with all reasonable attorneys’ fees, interest, and costs.

       71.     As Defendants did not have a good faith basis to believe that their failure to pay

minimum wages was in compliance with the law, Plaintiff is entitled to liquidated damages.




                                                  9
              Case 1:20-cv-02621 Document 1 Filed 03/27/20 Page 10 of 14



       72.      Judgment should be entered in favor of Plaintiff and against Defendants on the

Fourth Cause of Action in the amount of Plaintiff’s unpaid minimum wages, liquidated damages,

attorneys’ fees, costs, interest, and such other legal and equitable relief as this Court deems just

and proper.

                           AS AND FOR A FIFTH CAUSE OF ACTION
                         (Failure to Provide Payroll Notices under the NYLL)

       73.      Plaintiff repeats and realleges all prior allegations set forth above.

       74.      Throughout the relevant time period, Defendants failed to furnish to Plaintiff a

notice containing the rate or rates of pay and basis thereof; allowances, if any, claimed as part of

the minimum wage; the regular pay day designated by the employer; and other information

required by NYLL § 195(1).

       75.      As Defendants failed to provide Plaintiff with a payroll notice as required by NYLL

§ 195(1), Plaintiff is entitled to liquidated damages in the amount of $50.00 per day in which the

violation occurred, up to a maximum of $5,000.00, along with reasonable attorneys’ fees and costs.

       76.      Judgement should be entered in favor of Plaintiff and against Defendants on the

Fifth Cause of Action in the amount of $50.00 per day in which the violation occurred, up to a

maximum of $5,000.00, along with all reasonable attorneys’ fees and costs.

                        AS AND FOR A SIXTH CAUSE OF ACTION
                      (Failure to Provide Wage Statements under the NYLL)

       77.      Plaintiff repeats and realleges all prior allegations set forth above.

       78.      Throughout the relevant time period, Defendants failed to furnish to Plaintiff, with

each wage payment, a statement listing: Plaintiff’s regular and overtime rates of pay; the number

of regular and overtime hours worked, gross wages; deductions; allowances, if any, claimed as

part of the minimum wage; and net wages; in violation of NYLL § 195(3).




                                                  10
             Case 1:20-cv-02621 Document 1 Filed 03/27/20 Page 11 of 14



       79.        As Defendants failed to provide Plaintiff with wage statements as required by

NYLL § 195(3), Plaintiff is entitled to liquidated damages in the amount of $250.00 per day in

which the violation occurred, up to a maximum of $5,000.00, along with reasonable attorneys’

fees and costs.

       80.        Judgment should be entered in favor of Plaintiff and against Defendants on the

Sixth Cause of Action in the amount of $250.00 per day in which the violation occurred, up to a

maximum of $5,000.00, along with all reasonable attorneys’ fees and costs.

                         AS AND FOR A SEVENTH CAUSE OF ACTION
                           (Failure to Timely Pay Wages under the NYLL)
       81.        Plaintiff repeats and realleges all prior allegations set forth above.

       82.        Pursuant to the provisions of NYLL § 191(1)(a)(i), Plaintiff was entitled to be paid

her earned wages weekly and not later than seven (7) calendar days after the end of the week in

which the wages were earned.

       83.        During the relevant period, Defendants routinely failed to pay Plaintiff all of her

earned wages in accordance with the agreed-upon terms of employment.

       84.        During the relevant period, Defendants failed to timely pay Plaintiff all her earned

wages on a weekly basis and not later than seven (7) calendar days after the end of the week in

which the wages were earned.

       85.        Plaintiff regularly worked in excess of forty (40) hours per work during her

employment with Defendants.

       86.        Throughout the relevant time period, Defendants failed to pay Plaintiff all wages

earned by Plaintiff, including minimum wages and overtime wages earned for all hours worked in

excess of forty (40) in a workweek, in violation of NYLL § 191(1)(a)(i).




                                                    11
              Case 1:20-cv-02621 Document 1 Filed 03/27/20 Page 12 of 14



        87.     As a result of Defendants’ violations of the law and failure to pay Plaintiff in

accordance with NYLL § 191(1)(a)(i), Plaintiff has been damaged and is entitled to recover from

Defendants all wages due, liquidated damages, all reasonable attorneys’ fees, interest, and costs.

        88.     Judgment should be entered in favor of Plaintiff and against Defendants on the

Seventh Cause of Action for all wages due, liquidated damages, attorneys’ fees, costs, interest, and

such other legal and equitable relief as this Court deems just and proper.


                           AS AND FOR AN EIGHTH CAUSE OF ACTION
                            (Breach of Contract and Declaratory Judgment)
        89.     Plaintiff repeats and realleges all prior allegations set forth above.

        90.     On or around December 21, 2016, Plaintiff and Defendants entered into an

Agreement whereby, as part of her compensation as an employee, Plaintiff would receive 1% of

the shares of Spaces as of December 21, 2016.

        91.     Defendants failed to provide Plaintiff with her 1% share of Spaces or pay her for

distributions, profits, and other benefits she was entitled to receive under the Agreement.

        92.     As Defendants failed to provide Plaintiff with her 1% share of Spaces or pay her

for distributions, profits, and other benefits she was entitled to receive, Defendants breached their

Agreement with Plaintiff.

        93.     As a result, Plaintiff has been damaged and is entitled to recover from Defendants

her 1% share of Spaces or all distributions, profits, and other benefits she was entitled to receive.

        94.     Judgment should be entered in favor of Plaintiff and against Defendants on the

Eighth Cause of Action for damages incurred as a result of Defendants’ breach of the Agreement,

including any distributions, profits and other benefits due to Plaintiff, costs, interest, and such other

legal and equitable relief as this Court deems just and proper and further declaring Plaintiff is a

1% owner of the shares of Spaces as of December 21, 2016.


                                                   12
        Case 1:20-cv-02621 Document 1 Filed 03/27/20 Page 13 of 14



WHEREFORE Plaintiff prays for relief as follows:

a) on the First Cause of Action for all overtime wages due, liquidated damages, and

   reasonable attorneys’ fees in an amount to be determined by this Court;

b) on the Second Cause of Action for all overtime wages due, liquidated damages, and

   reasonable attorneys’ fees in an amount to be determined by this Court;

c) on the Third Cause of Action for all minimum wages due, liquidated damages, and

   reasonable attorneys’ fees in an amount to be determined by this Court;

d) on the Fourth Cause of Action for all minimum wages due, liquidated damages, and

   reasonable attorneys’ fees in an amount to be determined by this Court;

e) on the Fifth Cause of Action for liquidated damages in the amount of $50.00 per day in

   which the violation occurred, up to a maximum of $5,000.00, along with reasonable

   attorneys’ fees in an amount to be determined by this Court;

f) on the Sixth Cause of Action for liquidated damages in the amount of $250.00 per day in

   which the violation occurred, up to a maximum of $5,000.00, along with reasonable

   attorneys’ fees in an amount to be determined by this Court;

g) on the Seventh Cause of Action for all wages due, liquidated damages, and reasonable

   attorneys’ fees in an amount to be determined by this Court;

h) on the Eighth Cause of Action for damages incurred as a result of Defendants’ breach of

   the Agreement, including any distributions, profits and other benefits due to Plaintiff, and

   further declaring Plaintiff is a 1% owner of the shares of Spaces as of December 21, 2016.

i) interest;

j) costs and disbursements; and

k) such other and further relief as is just and proper.




                                             13
          Case 1:20-cv-02621 Document 1 Filed 03/27/20 Page 14 of 14




Dated: New York, New York
       March 27, 2020

                                           /s/Katherine Morales____
                                           Katherine Morales
                                           Katz Melinger PLLC
                                           280 Madison Avenue, Suite 600
                                           New York, New York 10016
                                           (212) 460-0047
                                           kymorales@katzmelinger.com
                                           Attorneys for Plaintiff




                                      14
